Citation Nr: 1715362	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  12-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Regarding the characterization of the issue on appeal, the last final denial of a claim for service connection for a neurological disorder was a March 2000 rating decision that denied service connection for peripheral neuropathy.  The RO determined that while there were diagnoses of peripheral neuropathy, there was no evidence that the Veteran had acute and subacute peripheral neuropathy to meet the criteria under 38 C.F.R. § 3.309 (e) (presumptive service connection based on Agent Orange exposure).  The Veteran did not appeal that decision and it became final.  

In December 2003, the RO granted service connection for diabetes mellitus.  In April 2011, the Veteran sought to reopen his claim for neuropathy of the upper and lower extremities; however, based on a different theory, secondary to diabetes mellitus.  In March 2015, the RO determined that he had not submitted new and material evidence to reopen a claim for service connection for peripheral neuropathy.  That decision was vacated by the Court of Appeals for Veterans Claims (Court) in a September 2016 memorandum decision.

In a similar case, according to the Court, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered). 

In reconciling these holdings, the Court recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  

In this case, the Court found that the Board must ascertain whether the Veteran's current claim of entitlement to service connection for diabetic neuropathy of the upper and lower extremities constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for neuropathy secondary to Agent Orange exposure, which is acute and subacute peripheral neuropathy.

The Board has determined that a de novo service connection analysis is proper for the diabetic neuropathy of the upper and lower extremities issue on appeal.  Diabetic neuropathy of the upper and lower extremities was not previously adjudicated in any way by the RO in 2000, and the Veteran did not contend at that time that his neurological problems were due to his service-connected medical issues.  Instead, in 2000 he reported he had peripheral neuropathy due to Agent Orange in Vietnam.  Given these facts, his current claim for diabetic neuropathy of the upper and lower extremities constitutes a new and distinct claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In light of the Veteran's medical history a new examination is needed to determine whether he has any neurological disorder, to include peripheral neuropathy of the upper and lower extremities, related to military service either directly or on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran's e-file to an appropriate examiner with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of any diagnosed neurological disorder, to include peripheral neuropathy of the upper and lower extremities. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any neurological disorder, to include peripheral neuropathy of the upper and lower extremities, is etiologically related to the Veteran's period of active service to include aggravation (chronically worsened) by his service-connected diabetes mellitus.  The examiner should provide a detailed explanation for the opinion.

2.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




